Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to application communication filed on 11/18/2020.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1,11 and 20 are independent claims. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Examiner Notes 
Examiner notes that the independent claims 1,11 and 18 are rejected twice. See Below for Rejections Overview. 
Claims 1, 2 , 11-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (hereinafter “Peterson”), U.S. Published Application No. 20170357437 A1. 
Claims 3, 4, 6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson as cited above, in view of Levy et al. (hereinafter “Levy”), U.S. Published Application No. 20130086466 A1. 





Claims 1, 11 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lewis et al. (hereinafter “Lewis”), U.S. Published Application No.  20200012727A1.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis as cited above and applied to claim 1, in view of Akamine et al. (hereinafter “Akamine”), U.S. Published Application No. 20090293013 A1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 , 11-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (hereinafter “Peterson”), U.S. Published Application No. 20170357437 A1. 
Claim 1:
Peterson teaches A method implemented at a terminal device for displaying information, comprising: (e.g., mobile device for displaying web pages par. 35; Embodiments of electronic devices, user interfaces for such devices, and associated 
in response to detecting a display operation of an information flow page performed by a user, displaying the information flow page obtained from a network device, wherein an information flow is displayed on the information flow page; (e.g., in response to detecting a URL display operation (i.e., display operation of an information flow page)  of a web page performed by a user, displaying the web page obtained from a provider server (i.e., network device), wherein a set of links (i.e., information flow)  are displayed on the web page. FIGS. 7A-7KK illustrate example user interfaces for opening hyperlinks in split view mode in accordance with some embodiments. Par. 45; RF circuitry 108 optionally communicates with networks, such as the Internet, also referred to as the World Wide Web (WWW), an intranet and/or a wireless network, such as a cellular telephone network, a wireless local area network (LAN) and/or a metropolitan area network (MAN), and other devices by wireless communication.)  
in response to detecting an obtaining operation of related information of selected information in the information flow performed by the user, obtaining the related information of the selected information from the network device; (e.g., in response to detecting a selected operation on one of the set of hyperlinks within the web page, obtaining a corresponding web page (i.e., related information of the selected information)  from the provider server (i.e., network device) FIGS. 7A-7KK illustrate example user interfaces for opening hyperlinks in split view mode in accordance with some embodiments.  Par. 281; FIG. 7J illustrates a preview 730 of the content 736 for  

and switching the selected information displayed on the information flow page to the related information of the selected information. (e.g., switching the selected hyperlinks of the webpage to the corresponding web page by switching pages par. 28; or example, the device switches from split screen mode to full screen mode due to rotation of the device as changing from landscape to portrait orientation. For example, the device switches from split screen mode to full screen mode due to a gesture that causes windows in split screen mode to transition into a merged window in full screen mode. par. 223; FIG. 5EE also illustrates a counter-clockwise twist gesture with contacts 5132-A and 5132-B detected between the first window 564 and the second window 564. FIG. 5FF illustrates that the positions of the first window 564 and the second window 564 are switched relative to their positions in FIG. 5EE in response to the counter-clockwise twist gesture in FIG. 5EE. For example, the positions of the first window 564 and the second window 566 are switched in response to a clockwise twist gesture or other gesture.) Claim 2 depends on claim 1:
Peterson teaches wherein the step of obtaining the related information of the selected information from the network device comprises: sending the selected information to the network device; (e.g., sending URL information of the selected hyperlinks to the server provider) 

Peterson fails to expressly teach searching information corresponding to the related information of the selected information

However, Levy teaches and receiving the related information of the selected information returned by the network device and obtained through searching based on searching information corresponding to the related information of the selected information. (e.g., receiving corresponding web pages of the URL information returned by the server provider and obtained through search parameters within the URL corresponding to the corresponding web pages par. 39; When selected, the link invokes an Internet browser to retrieve information at the underlying URL. For actions like searches 208-210, the link may pass additional parameters such as attributes of the media object to the server at the URL, which in turn, executes a search using those parameters and returns the results to the Internet browser.)

In the analogous art of internet browsing, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the URL as taught by Peterson to include search parameters as taught by Levy with a reasonable expectation of success to provide the benefit of  improving the quality of related results being searched by a user. 
Claim 11:
Peterson teaches A method implemented at a network device for searching information, comprising: in response to receiving an obtaining request for an information flow page from a terminal device, sending the information flow page to the terminal device, wherein an information flow is displayed on the information flow page; (e.g., in response to detecting a URL display operation (i.e., display operation of an information flow page)  of a web page performed by a user, displaying the web page obtained from a provider server (i.e., network device), wherein a set of links (i.e., information flow)  are displayed on the web page. FIGS. 7A-7KK illustrate example user interfaces for opening hyperlinks in split view mode in accordance with some embodiments. Par. 45; RF circuitry 108 optionally communicates with networks, such as the Internet, also referred to as the World Wide Web (WWW), an intranet and/or a wireless network, such as a cellular telephone network, a wireless local area network (LAN) and/or a metropolitan area network (MAN), and other devices by wireless communication.)  
and in response to receiving the obtaining request for related information of selected information in the information flow from the terminal device, sending the related information of the selected information to the terminal device. (e.g., in response to detecting a selected operation on one of the set of hyperlinks within the web page, sending a corresponding web page (i.e., related information of the selected information)  to a mobile device FIGS. 7A-7KK illustrate example user interfaces for opening hyperlinks in split view mode in accordance with some embodiments.  Par. 281; 
Peterson fails to expressly teach searching information corresponding to the related information of the selected information.
However, Levy teaches wherein the obtaining request comprises the selected information; (e.g., web page request comprising the URL information of the selected hyperlink  par. 39; When selected, the link invokes an Internet browser to retrieve information at the underlying URL. For actions like searches 208-210, the link may pass additional parameters such as attributes of the media object to the server at the URL, which in turn, executes a search using those parameters and returns the results to the Internet browser.)
and before sending the related information of the selected information to the terminal device, the method further comprises: determining searching information corresponding to the related information of the selected information; (e.g., determining URL parameters corresponding to the related corresponding web pages par. 39; When selected, the link invokes an Internet browser to retrieve information at the underlying URL. For actions like searches 208-210, the link may pass additional parameters such as attributes of the media object to the server at the URL, 
and performing searching based on the searching information corresponding to the related information of the selected information, to obtain the related information of the selected information. (e.g., obtaining corresponding web pages of the URL information returned by the server provider based on the search parameters within the URL information par. 39; When selected, the link invokes an Internet browser to retrieve information at the underlying URL. For actions like searches 208-210, the link may pass additional parameters such as attributes of the media object to the server at the URL, which in turn, executes a search using those parameters and returns the results to the Internet browser.)

In the analogous art of internet browsing, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the URL as taught by Peterson to include search parameters as taught by Levy with a reasonable expectation of success to provide the benefit of  improving the quality of related results being searched by a user.

Claim 13 depends on claim 12:
Peterson/Levy teaches wherein the step of determining the searching information corresponding to the related information of the selected information comprises: extracting key information of the selected information, and using the key information of the selected information as the searching information corresponding to the related information of the selected information. (e.g., extracting the parameters of a URL to retrieve the related corresponding web pages Levy; par. 39; When selected, the link invokes an Internet browser to retrieve information at the underlying URL. For actions like searches 208-210, the link may pass additional parameters such as attributes of the media object to the server at the URL, which in turn, executes a search using those parameters and returns the results to the Internet browser.)
Claim 14 depends on claim 12:
Peterson/Levy teaches wherein the step of determining the searching information corresponding to the related information of the selected information comprises: obtaining an identifier of a publisher of the selected information and an index of the selected information, using the identifier of the publisher of the selected information as an identifier of a publisher of the related information of the selected information, generating an index of the related information of the selected information based on the index of the selected information, and using the identifier of the publisher of the related information of the selected information and the index of the related information of the selected information as the searching information corresponding to the related information of the selected information. (e.g., name of the website as revealed in the hyperlink (i.e., identifier of a publisher) and generating an index of the URL parameters to retrieve corresponding related web pages Levy; par. 39; When selected, the link invokes an 

Claim 20:
Claim 20 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 20.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lewis et al. (hereinafter “Lewis”), U.S. Published Application No.  20200012727A1.
Claim 1:
Lewis teaches A method implemented at a terminal device for displaying information, comprising: (e.g., mobile device for displaying content in a feed par. 49; FIGS. 5A-C are example user interfaces 500, 540, 580 in accordance with implementations of the present disclosure. For example, a user can be presented with a user interface 500, 540, 580 when viewing a feed, such as a feed associated with content of a content owner. The user interface 500, 540, 580 can be provided to a content owner via a web browser, an application (e.g., a mobile app), embedded in a third party web page, etc.)
in response to detecting a display operation of an information flow page performed by a user, displaying the information flow page obtained from a network device, wherein an information flow is displayed on the information flow page; (e.g., in response to detecting a display refresh operation, displaying content obtained from a server, wherein an object ranking flow is displayed on the page Figure 5A and 5B; information flow via object ranking par. 50; In a further example, when a content owner interacts with an object (e.g., comments on the object), the object score can change such that the object changes position (e.g., collapse, minimize, move lower down the user interface, on the user interface 500 or is no longer presented in the interface. In implementations, the objects are dynamically reordered in real time. In some implementations, the objects change positions upon a page refresh. par. 54; In alternative implementations, the machine may be connected (e.g., networked) to other machines in a LAN, an intranet, an extranet, or the Internet. The machine may operate in the capacity of a server or a client machine in client-server network environment)
in response to detecting an obtaining operation of related information of selected information in the information flow performed by the user, obtaining the related information of the selected information from the network device; (e.g., in response to user activity on objects of a feed, obtaining additional related objects   par. 26; The content sharing platform 106 can aggregate objects (e.g., comments, related media items such as video, images, audio, etc., status updates, favorability indications, tags, messages, and so on) resulting from fan activity with respect to the content of the content owner and collect the objects in a feed for the content owner. In one implementation, the feed represents a graphical user interface provided by the content 
and switching the selected information displayed on the information flow page to the related information of the selected information. (e.g., switching the old objects interacted with by the user to the newly acquired objects by moving the old objects further down the interface par. 50; In a further example, when a content owner interacts with an object (e.g., comments on the object), the object score can change such that the object changes position (e.g., collapse, minimize, move lower down the user interface, on the user interface 500 or is no longer presented in the interface. In implementations, the objects are dynamically reordered in real time. In some implementations, the objects change positions upon a page refresh.)

Claim 11:
Peterson teaches A method implemented at a network device for searching information, comprising: in response to receiving an obtaining request for an information flow page from a terminal device, sending the information flow page to the terminal device, wherein an information flow is displayed on the information flow page; (e.g., in response to detecting a display refresh operation, 
and in response to receiving the obtaining request for related information of selected information in the information flow from the terminal device, sending the related information of the selected information to the terminal device. (e.g., in response to user activity on objects of a feed, sending additional related objects to the feed of the mobile device par. 26; The content sharing platform 106 can aggregate objects (e.g., comments, related media items such as video, images, audio, etc., status updates, favorability indications, tags, messages, and so on) resulting from fan activity with respect to the content of the content owner and collect the objects in a feed for the content owner. In one implementation, the feed represents a graphical user interface provided by the content sharing platform 106 that presents one or more objects resulting from fan activity, where the fan activity took place via an external social platform (e.g., social platform 170) and/or the content sharing platform 106. For 
Claim 20:
Claim 20 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 20.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 4, 6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson as cited above, in view of Levy et al. (hereinafter “Levy”), U.S. Published Application No. 20130086466 A1. 
Claim 3 depends on claim 1:
Peterson fails to expressly teach searching information corresponding to the related information of the selected information

However, Levy teaches wherein the step of obtaining the related information of the selected information from the network device comprises: determining searching information corresponding to the related information of the selected information; (e.g., determining URL parameters corresponding to the related corresponding web pages par. 39; When selected, the link invokes an Internet browser to retrieve information at the underlying URL. For actions like searches 208-210, the link may pass additional parameters such as attributes of the media object to the server at the URL, which in turn, executes a search using those parameters and returns the results to the Internet browser.)
sending the searching information corresponding to the related information of the selected information to the network device;  (e.g., sending the URL parameters to the server provider par. 39; When selected, the link invokes an Internet browser to retrieve information at the underlying URL. For actions like searches 208-210, the link may pass additional parameters such as attributes of the media object 
and receiving the related information of the selected information returned by the network device and obtained through searching based on the searching information corresponding to the related information of the selected information. (e.g., receiving corresponding web pages of the URL information returned by the server provider and obtained through search parameters within the URL corresponding to the corresponding web pages par. 39; When selected, the link invokes an Internet browser to retrieve information at the underlying URL. For actions like searches 208-210, the link may pass additional parameters such as attributes of the media object to the server at the URL, which in turn, executes a search using those parameters and returns the results to the Internet browser.)

In the analogous art of internet browsing, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the URL as taught by Peterson to include search parameters as taught by Levy with a reasonable expectation of success to provide the benefit of  improving the quality of related results being searched by a user.
Claim 4 depends on claim 3:
Peterson/Levy teaches wherein the step of determining the searching information corresponding to the related information of the selected information comprises: extracting key information of the selected information, and using the key information of the selected information as the searching information corresponding to the related information of the selected information. (e.g., extracting the parameters of a URL to retrieve the related corresponding web pages Levy; par. 39; When selected, the link invokes an Internet browser to retrieve information at the underlying URL. For actions like searches 208-210, the link may pass additional parameters such as attributes of the media object to the server at the URL, which in turn, executes a search using those parameters and returns the results to the Internet browser.)
Claim 6 depends on claim 3:
Peterson/Levy teaches wherein the step of determining the searching information corresponding to the related information of the selected information comprises: obtaining an identifier of a publisher of the selected information and an index of the selected information, using the identifier of the publisher of the selected information as an identifier of a publisher of the related information of the selected information, generating an index of the related information of the selected information based on the index of the selected information, and using the identifier of the publisher of the related information of the selected information and the index of the related information of the selected information as the searching information corresponding to the related information of the selected information. (e.g., name of the website as revealed in the hyperlink (i.e., identifier of a publisher) and generating an index of the URL parameters to retrieve corresponding related web pages Levy; par. 39; When selected, the link invokes an 

Claim 17 depends on claim 11:
Peterson fails to expressly teach searching information corresponding to the related information of the selected information

However, Levy teaches wherein the obtaining request comprises the searching information corresponding to the related information of the selected information; (e.g., determining URL parameters corresponding to the related corresponding web pages par. 39; When selected, the link invokes an Internet browser to retrieve information at the underlying URL. For actions like searches 208-210, the link may pass additional parameters such as attributes of the media object to the server at the URL, which in turn, executes a search using those parameters and returns the results to the Internet browser.)
and before sending the related information of the selected information to the terminal device, the method further comprises: (e.g., sending the URL parameters to the server provider before sending the corresponding pages to the browser of the mobile device par. 39; When selected, the link invokes an Internet browser to retrieve information at the underlying URL. For actions like searches 208-210, the link may pass additional parameters such as attributes of the media object to  performing searching based on the searching information corresponding to the related information of the selected information, to obtain the related information of the selected information. (e.g., performing searching based on the search parameters within the URL to obtain corresponding web pages par. 39; When selected, the link invokes an Internet browser to retrieve information at the underlying URL. For actions like searches 208-210, the link may pass additional parameters such as attributes of the media object to the server at the URL, which in turn, executes a search using those parameters and returns the results to the Internet browser.)

In the analogous art of internet browsing, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the URL as taught by Peterson to include search parameters as taught by Levy with a reasonable expectation of success to provide the benefit of  improving the quality of related results being searched by a user.

Claim 18 depends on claim 12:
Peterson/Levy teaches wherein the searching information corresponding to the related information of the selected information comprises key information of the selected information; and wherein the step of performing searching based on the searching information corresponding to the related information of the selected information to obtain the related information of the selected information comprises: matching the key information of the selected information with key information of information other than the selected information in a pre-stored information set; and obtaining information matched successfully as the related information of the selected information. (e.g., parameters (i.e., key information) of the URL information of hyperlink matches the pre-stored URL address of the corresponding web page in order for the web page to be retrieved and sent to the browser Levy; par. 39; When selected, the link invokes an Internet browser to retrieve information at the underlying URL. For actions like searches 208-210, the link may pass additional parameters such as attributes of the media object to the server at the URL, which in turn, executes a search using those parameters and returns the results to the Internet browser.)
Claim 19 depends on claim 12:
Peterson/Levy teaches wherein the searching information corresponding to the related information of the selected information comprises an identifier of a publisher of the related information of the selected information and an index of the related information of the selected information; and wherein the step of performing searching based on the searching information corresponding to the related information of the selected information to obtain the related information of the selected information comprises: matching the identifier of the publisher of the related information of the selected information with identifiers of publishers of information sets in a pre-stored information set group; (e.g., name of the website 
obtaining an information set matched successfully; matching the index of the related information of the selected information with indexes of information in the information set matched successfully; and obtaining information matched successfully as the related information of the selected information. (e.g., parameters (i.e., key information) of the URL information of hyperlink matches the pre-stored URL address of the corresponding web page in order for the web page to be retrieved and sent to the browser Levy; par. 39; When selected, the link invokes an Internet browser to retrieve information at the underlying URL. For actions like searches 208-210, the link may pass additional parameters such as attributes of the media object to the server at the URL, which in turn, executes a search using those parameters and returns the results to the Internet browser.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis as cited above and applied to claim 1, in view of Akamine et al. (hereinafter “Akamine”), U.S. Published Application No. 20090293013 A1.
Claim 5 depends on claim 1:
an animation switching manner.

However, Akamine teaches wherein the in response to detecting the obtaining operation of the related information of the selected information performed by the user in the information flow comprises: in response to detecting a slide operation performed on the selected information by the user; (e.g., in response to a swipe operation on the content of a feed par. 22; According to an exemplary embodiment, a user may provide inputs to device 10 to control (modify, adjust, etc.) the direction (e.g., the order of presentation, direction of scroll, etc.) or speed (e.g., the speed of the scrolling, the time interval between subsequent images, etc.) of the presentation of images 52-60. Par. 24;  Further, a user may control only the scrolling speed by gesturing in the same direction as the scrolling, such that the direction of the scrolling is not changed (e.g., by swiping a finger across display 18 in the same direction of arrow 62 as images 52-60 scroll across display 18 in the direction of arrow 62).)
and wherein the step of switching the selected information displayed on the information flow page to the related information of the selected information comprises: removing the selected information from the information flow page in an animation switching manner of sliding-out, and moving the related information of the selected information onto the information flow page in an animation switching manner of sliding-in at the same time. (e.g., animating the scrolling of feed content par. 22; Successive swipes or gestures provided on display 18 permit the user to continue to scroll through images in either direction. This provides the user with the 
In the analogous art of presenting content in a feed, t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the presentation of the content of a feed as taught by Lewis to include animated scrolling as taught by Akamine to provide the benefit of improving engagement with an untrained user (see Akamine; par. 22) 

Allowable Subject Matter
Claims 7, 8, 9, 10, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Reitter et al. US 20070288514 A1
(e.g., keyword extraction) Par. 504 Detection of an end-user interaction with a Web page, generating keywords based on the end-user interaction with the Web page, and performing a search using the keywords is described. For example, a program running on a client computer may monitor the end-user's browsing activities on the Internet. When the end-user clicks on a link, information associated with the link, such as the link's label, may be parsed and the Post-Search Activity analysis used to generate one or more keywords. The keywords may be used to perform a search to generate search results which would be the feedback responsive to the keywords. The post-search activity analysis may be combined with inventory/listing available on the site.

Wang; Sanxin US 20170205993 A1
See abstract; Embodiments of the present disclosure disclose a page switching method. 
Tseng; Erick US 20190339852 A1
Par. 4; An online system generates and provides user interface for presenting newsfeed stories to users.
Par. 5; In some embodiments, an online system or an application of the online system generates and provides user interfaces that are configured to allow users to browse newsfeed stories. For example, users can browse newsfeed stories via scrolling actions.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145